Case 2:21-cv-01977-AMD-JMW Document 11 Filed 07/26/21 Page 1 of 5 PageID #: 52




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
                                                                 :
 DARNELL W. GILES,
                                                                 :
                                          Plaintiff,
                                                                 : MEMORANDUM AND ORDER
                          – against –                           : 21-CV-1977 (AMD) (JMW)
                                                                :
 STATE OF NEW YORK, JOHN AND JANE
                                                                :
 DOE SETTLORS,
                                                                :
                                         Defendants.
 --------------------------------------------------------------- X
 ANN M. DONNELLY, United States District Judge:

         On April 23, 2021, the pro se plaintiff filed a § 1983 action against Judge Goglas 1 of the

 Suffolk County Court, Assistant District Attorney Denis Ryan, and Jane or John Doe Clerk of

 Court for Suffolk County. (ECF No. 1.) On May 18, 2021, I granted the plaintiff’s request to

 proceed in forma pauperis, dismissed the complaint for failure to state a claim on which relief

 may be granted and because the named defendants were immune from suit, and granted the

 plaintiff leave to file an amended complaint. (ECF No. 6.) On July 6, 2021, the plaintiff filed an

 amended complaint against the State of New York and “John and Jane Doe Settlors,” which he

 also calls “settlor the federal government.” (ECF No. 9.) On July 15, 2021, the plaintiff filed a

 notice providing a missing page from his amended complaint. (ECF No. 10.) For the reasons

 discussed below, the amended complaint is dismissed.




 1
   The case caption lists Judge Goalas as a defendant, and it is not clear from the plaintiff’s handwritten
 complaint whether he intended to write “Judge Goalas” or “Judge Goglas.” The plaintiff appears to be
 referring to Judge Philip Goglas of the Suffolk County Court.
Case 2:21-cv-01977-AMD-JMW Document 11 Filed 07/26/21 Page 2 of 5 PageID #: 53




                                          BACKGROUND

        The plaintiff states that “the all capital name Darnell Giles” is property (ECF No. 9 at

 10), and that using this property “without permission nor agreement . . . is an act of ‘fraud and

 theft.’” (Id. at 12.) He explains that the State of New York, as well as “settlor the federal

 government,” “owe[] a fiduciary duty to that beneficiary to protect and preserve the trust

 property,” and that they breached their duties as “the holder of legal title of property blonging to

 beneficiary Darnell Giles.” (Id. at 10.) The plaintiff brings ten claims, five against the State of

 New York under § 1983, and five against the federal government under Bivens v. Six Unknown

 Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). (Id. at 6.) The plaintiff

 makes the following claims against the State of New York: (1) “fail to manage trust property for

 best interest of beneficiary;” (2) constructive fraud; (3) “violation of contract law;” (4) “using my

 name (property) without permission;” and (5) “holding property acquired by theft.” (Id.)

 Against the federal government, the plaintiff claims: (1) “violation of contract law, truth and lend

 act;” (2) “violation of fiduciary duty as trustees;” (3) “violation of trust law;” (4) “color of law

 violation;” and (5) “violation of directions contained in trust instrument.” (Id.)

        The plaintiff maintains that he suffered a “block of equitable right to setoff, false

 imprisonment, mental anguish, torment, [and] not allowing to use my right as the beneficiary.”

 (Id. at 8.) He seeks to have “all cases dismiss under the name DARNELL GILES under

 constructive trust;” for the State of New York “to forfill there duty under the directions contained

 in the trust instrument” in its role as “the holder of legal title the all capital name DARNELL

 GILES;” “be allow to use my equitable right to setoff;” and “all right as beneficiary should be

 restored.” (Id.)




                                                   2
Case 2:21-cv-01977-AMD-JMW Document 11 Filed 07/26/21 Page 3 of 5 PageID #: 54




                                    STANDARD OF REVIEW

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

 face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). This standard requires more than

 an “unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing

 Twombly, 550 U.S. at 555). While “detailed factual allegations” are not required, “[a] pleading

 that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

 will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

        The plaintiff is proceeding pro se, so I construe his complaint liberally, and evaluate it by

 “less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also

 Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009); Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir.

 2010). Nevertheless, I must dismiss sua sponte an in forma pauperis action if it “(i) is frivolous

 or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

 relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

                                           DISCUSSION

        The plaintiff’s claims against the State of New York must be dismissed because the State

 is immune from suit. The Eleventh Amendment to the United States Constitution “bar[s] federal

 suits against state governments by a state’s own citizens.” Woods v. Rondout Valley Cent. Sch.

 Dist. Bd. of Educ., 466 F.3d 232, 236 (2d Cir. 2006). This bar precludes suits for money

 damages, as well as injunctive relief. See McGinty v. New York, 251 F.3d 84, 91 (2d Cir. 2001).



                                                   3
Case 2:21-cv-01977-AMD-JMW Document 11 Filed 07/26/21 Page 4 of 5 PageID #: 55




 Moreover, sovereign immunity extends “beyond the states themselves to ‘state agents and state

 instrumentalities’ that are, effectively, arms of a state.” Woods, 466 F.3d at 236 (quoting

 Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997)).

         None of the limited exceptions to state sovereign immunity apply. The State has not

 waived its immunity by consenting to suit in federal court. See Woods, 466 F.3d at 236. Nor has

 Congress enacted legislation specifically abrogating state sovereign immunity. Id. at 236.

 Moreover, § 1983 was not intended to override a state’s sovereign immunity. Mamot v. Bd. of

 Regents, 367 Fed. Appx. 191, 192 (2d Cir. 2010); Ighile v. Kingsboro ATC, No. 16-CV-4294,

 2018 WL 1970737, at *3 (E.D.N.Y. Apr. 25, 2018). Finally, the Ex parte Young doctrine does

 not apply because the plaintiff is not suing “a state official acting in his official capacity . . . for

 prospective injunctive relief from violations of federal law.” State Employees Bargaining Agent

 Coal. v. Rowland, 494 F.3d 71, 95 (2d Cir. 2007); accord Marino v. City Univ. of New York, 18

 F. Supp. 3d 320, 329 (E.D.N.Y. 2014).

         The plaintiff’s claims against the federal government must also be dismissed because the

 United States, like the State of New York, is immune from suit. See U.S. v. Mitchell, 445 U.S.

 535, 538 (1980) (“It is elementary that the United States, as sovereign, is immune from suit save

 as it consents to be sued, and the terms of its consent to be sued in any court define that court’s

 jurisdiction to entertain the suit.” (internal quotation marks and alterations omitted)); accord

 Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Because the doctrine of sovereign

 immunity is jurisdictional, the burden is on the plaintiff to establish that his claims fall within an

 applicable waiver. Makarova, 201 F.3d at 113. The plaintiff has not alleged any facts to show

 that waiver is applicable.




                                                     4
Case 2:21-cv-01977-AMD-JMW Document 11 Filed 07/26/21 Page 5 of 5 PageID #: 56




                                          CONCLUSION

        Accordingly, the amended complaint is dismissed for failure to state a claim on which

 relief may be granted and because the defendants are immune from suit. See 28 U.S.C. §

 1915(e)(2)(B). The Clerk of Court is respectfully directed to enter judgment dismissing the

 action and mail a copy of this order to the pro se plaintiff. The Court certifies pursuant to 28

 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma

 pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

 444-45 (1962).



 SO ORDERED.



                                                        s/Ann M. Donnelly
                                                      ____________________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge

 Dated: Brooklyn, New York
        July 26, 2021




                                                  5
